 


110 HR 5567 IH: To rescind earmarks designated in the Intelligence Authorization Act for Fiscal Year 2008.
U.S. House of Representatives
2008-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 5567 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2008 
Mr. Flake (for himself, Mr. Boehner, Mr. Burton of Indiana, and Mr. Hoekstra) introduced the following bill; which was referred to the Select Committee on Intelligence (Permanent Select) 
 
A BILL 
To rescind earmarks designated in the Intelligence Authorization Act for Fiscal Year 2008. 
 
 
1.Rescission of earmarks in Intelligence Authorization Act for Fiscal Year 2008No funds may be obligated or otherwise made available for an item listed in the joint explanatory statement accompanying the conference report on H.R. 2082 of the 110th Congress (H. Rept. 110–478) in compliance with clause 9 of rule XXI of the Rules of the House of Representatives and rule XLIV of the Standing Rules of the Senate, unless the President certifies that amounts would be obligated for such item without regard to its appearance in such joint explanatory statement.  
 
